                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                              Judge William J. Martínez

Civil Action No. 18-cv-0932-WJM-KLM

MICHAEL MCKEON, individually and on behalf of similarly situated persons,

       Plaintiff,

v.

INTEGRITY PIZZA LLC, and
INFINITY PIZZA LLC, d/b/a Dominos Pizza,

       Defendants.


 ORDER GRANTING AS AMENDED JOINT MOTION TO APPROVE STIPULATED
FORM OF NOTICE OF COLLECTIVE ACTION AND TO STAY PENDING MEDIATION


       Plaintiff Michael McKeon (“McKeon”) brings this action against Defendants

Integrity Pizza LLC and Infinity Pizza LLC d/b/a Dominos Pizza (together, “Defendants”)

for alleged violations of the Fair Labor Standards Act (“FLSA”) for alleged violations of

the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201 et seq., and similar state laws.

(ECF No. 1 ¶¶ 1–2.) McKeon claims that he was a delivery driver for Defendants, and

Defendant’s pay structure deprived drivers of FLSA-mandated minimum wage.

       Currently before the Court is the parties’ “Joint Motion to Approve Stipulated

Form of Notice of Collective Action and to Stay Pending Mediation” (the “Motion”) as

well as a “Joint Notice of Consent to Magistrate Jurisdiction on ECF No. 23” for the

limited purpose of ruling on the Motion. (ECF No. 23.) For the reasons explained

below, the Court certifies the collective action; approves the notice procedure and form,

as modified by the Court below; and grants the parties’ request to stay all deadlines
pending mediation, except those related to notice to potential collective action

members. The parties joint consent to magistrate judge jurisdiction for a limited

purpose—assuming such a thing is even possible—is denied as moot. (ECF No. 43.)

                                   I. BACKGROUND

       The following alleged facts are drawn from McKeon’s Complaint and the Motion.

(ECF Nos. 1 & 23.)

       McKeon alleges that Defendants’ failure to reasonably reimburse automobile

expenses caused Defendants to undercompensate their delivery drivers. According to

Plaintiff, Defendants required delivery drivers to maintain safe, legally-operable, insured

automobiles when delivering pizza and other food. (ECF No. 1 ¶ 12.) Delivery drivers

thus incurred costs for gasoline, vehicle maintenance, insurance, depreciation, and

other expenses (“automobile expenses”) while working for Defendants. (Id. ¶ 13.)

Defendants maintained a delivery driver reimbursement policy applicable to all delivery

drivers that reimbursed drivers on a per-delivery basis. (Id. ¶ 14.) Plaintiff contends

that the per-delivery reimbursement fell “below the IRS business mileage

reimbursement rate or any other reasonable approximation of the cost to own and

operate a motor vehicle.” (Id. ¶ 14.) As a result, the per-delivery reimbursements paid

by Defendant fell below actual automobile expenses, resulting in a “kickback” to

Defendants sufficient to reduce delivery drivers’ effective hourly compensation below

the minimum wage. (Id. ¶¶ 18–19, 29.)

       McKeon alleges that he is a former delivery driver for several of Defendants’

Domino’s pizza stores in Eagle, Parachute, Rifle, and Carbondale, Colorado. (ECF No.



                                             2
1 ¶ 8.) He further alleges that he was paid $6.50 per hour during his employment with

Defendants, “including a tip credit applicable to the time he performed deliveries,” and

reimbursed between $0.20 and $0.25 per mile. (Id. ¶ 23.) During that same period, the

federal hourly minimum wage was $7.25, with an IRS business mileage reimbursement

rate between $0.56 and $0.535, and the Colorado hourly minimum wage was $9.30

before January 1, 2018, and $10.20 thereafter. (Id. ¶¶ 25–26.) He also contends that

all of Defendants’ delivery drivers were subject to the same reimbursement policy,

incurred similar expenses, completed deliveries of similar distances and at similar

frequencies, and were paid at or near the federal minimum wage before deducting

unreimbursed expenses. (Id. ¶ 28.)

                                 II. LEGAL STANDARD

       The FLSA permits collective actions where the allegedly aggrieved employees

are “similarly situated.” 29 U.S.C. § 216(b). W hether employees are similarly situated

is judged in two stages: a preliminary or “notice stage” (at issue here) and then a more

searching, substantive stage, usually after the close of discovery. Thiessen v. Gen.

Elec. Capital Corp., 267 F.3d 1095, 1102–03, 1105 (10th Cir. 2001). At the notice

stage, a plaintiff requires “nothing more than substantial allegations that the putative

[collective action] members were together the victims of a single decision, policy, or

plan.” Id. at 1102 (internal quotation marks omitted); see also Boldozier v. Am. Family

Mut. Ins. Co., 375 F. Supp. 2d 1089, 1092 (D. Colo. 2005) (apply ing Thiessen in the

FLSA context). The standard for certification at this stage is a lenient one. See

Thiessen, 267 F.3d at 1103; Williams v. Sprint/United Management Co., 222 F.R.D.



                                             3
483, 485 (D. Kan. 2004).

       If a plaintiff meets this standard, the Court may order the defendant to provide

contact information for employees that may be eligible to participate in the collective

action, and may approve a form of notice to be sent to all of those individuals. See

Hoffmann-La Roche Inc. v. Sperling, 493 U.S. 165, 169–74 (1989). Such notice is

usually required because, unlike class actions under Federal Rule of Civil Procedure

23, collective actions under the FLSA require a party to opt in rather than opt out. See

29 U.S.C. § 216(b) (“No employee shall be a party plaintiff to any [collective] action

unless he gives his consent in writing to become such a party and such consent is filed

in the court in which such action is brought.”). Obviously current or former employees

cannot opt in if they do not know about the pending action.

                                      III. ANALYSIS

A.     Collective Action Certification

       Defendants consent to conditional certification of this case as a collective action

under the FLSA. (ECF No. 23 at 2.) The parties stipulate to defining the collective

action class under the FLSA as “all current and former delivery drivers employed by

Defendants within three years preceding [date of this Order].” (Id.) McKeon alleges

that he was reimbursed between $0.20 and $0.25 per mile while employed as a delivery

driver, far below the IRS business mileage reimbursement rate and this underpayment

reduced his net wages below the minimum wage. (ECF No. 1 ¶¶ 25–26, 29, 32.)

McKeon also alleges that Defendants’ failed to pay other delivery drivers. (Id. ¶¶

31–32.) These allegations are sufficient to establish that the potential collective action



                                             4
members were subject to “a single decision, policy, or plan” giving rise to their claims.

See Thiessen, 267 F.3d at 1103.

       Given the parties’ joint Motion and upon independent rev iew, the Court finds that

McKeon has made allegations sufficient to meet the lenient standard for conditional

FLSA collective action certification. See Thiessen, 267 F.3d at 1103. Accordingly, the

Court will certify the proposed collective action as “All current and former delivery

drivers employed by Defendant from April 12, 2016 to present.”

B.     Form of Notice & Notice Procedures

       The parties have submitted a proposed, stipulated Notice and a Consent to Join

form. (See ECF No. 23-1.) The Court adopts the parties’ proposed Notice and

Consent to Join Form, as revised by the Court. The Court generally approves the

parties’ requested notification procedures, with modifications as detailed further below.

C.     Stay Pending Mediation

       The parties request that the Court stay proceedings, including Defendants’

obligation to file an Answer to the Complaint, pending mediation attempts. (ECF No. 23

at 3.) The parties also ask the Court to set a status conf erence 180 days after entry of

this Court to inform the Court of their progress in reaching a settlement. (Id.) With the

exception of the deadlines related to the notice and consent to join f orms, the Court

stays this litigation until October 9, 2019.

                                     IV. CONCLUSION

       For the reasons set forth above, the Court ORDERS as follows:

1.     The Parties’ Joint Motion to Approve Stipulated Form of Notice of Collective



                                               5
     Action and Stay Pending Mediation (ECF No. 23) is GRANTED AS MODIFIED.

2.   The Court CONDITIONALLY CERTIFIES a collective action under 29 U.S.C.

     § 216(b) with the eligible collective action class members defined as “All current

     and former delivery drivers employed by Defendant from April 12, 2016 to

     present.”

3.   The form of notice submitted at ECF No. 23-1 is APPROVED AS MODIFIED.

     The final, Court-approved version of the Notice and Consent to Join Form is

     docketed as an attachment to this Order (ECF No. 44-1), and a redlined version

     of the approved Notice and Consent to Join form is also docketed as an

     attachment (ECF No. 44-2).

4.   No later than May 13, 2019, Defendants shall provide to Plaintiff’s counsel a

     spreadsheet of all potential collective action members, which shall include each

     such employee’s or former employee’s name, last known mailing address, date

     of birth, employee ID number, dates of employment as a delivery driver, store

     location, and store number.

5.   The parties shall effect notice to potential class members as follows:

     a.    Within fourteen days of receipt of the spreadsheet, but in any event no

           later than May 27, 2019, Plaintiff SHALL MAIL the final Notice and

           Consent to Join Form to all potential collective action members via first-

           class U.S. Mail.

     b.    Further, Plaintiff SHALL FILE a Notice of Completion of Mailing notifying

           the Court no later than three business days after this mailing has been



                                          6
             completed, and in any event no later than May 30, 2019.

     c.      If a Notice and Consent to Join form is returned as undeliverable or a

             potential opt-in Plaintiff requests a second copy within the 60 day opt-in

             period, Plaintiff shall provide the undeliverable notice or request to

             Defendants. Defendants shall provide to Plaintiff within 5 days thereafter

             the potential opt-in plaintiff’s e-mail address, to the extent that the e-mail

             address is known by Defendants. Plaintiffs may then deliver the Notice

             and Consent to Join form by e-mail, and must send a second copy of the

             notice within 5 days.

6.   Any individual who wishes to opt-in to this litigation must postmark his or her

     Consent to Join form on or before 60 days after the Notice and Consent to Join

     Form was sent, but in any event no later than July 26, 2019. However, for those

     potential opt-in plaintiffs whose initial notice was returned as undeliverable, or

     who request a second copy within the 60 day opt-in period, the Consent to Join

     form must be postmarked on or before 60 days after the original notice was

     mailed, or on or before 15 days after their second notice was mailed, whichever

     date is later, but in any event no later than August 20, 2019.

7.   No later than August 30, 2019, Defendants shall produce, in Microsoft Excel

     format, delivery and reimbursement data for all opt-in Plaintiffs. The parties shall

     mediate or engaged in good-faith negotiations within 30 days of Defendants’

     production of such information, but in any event no later than September 30,

     2019.



                                             7
8.   The Court GRANTS the parties request for a stay until October 9, 2019. No

     later than October 8, 2019, the parties must submit a joint status report advising

     the Court on the progress toward reaching a settlement, and whether they seek

     an extension of the stay for good cause shown.


     Dated this 12th day of April, 2019.

                                                      BY THE COURT:




                                                      William J. Martínez
                                                      United States District Judge




                                           8
